Citation Nr: 1009083	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-33 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel












INTRODUCTION

The Veteran had active service from December 1972 to December 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The issue of service connection for eczema has been raised by 
the record in a letter accompanying the Veteran's November 
2008 Appeal To Board Of Veterans' Appeals (VA Form 9), but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  As such, the Board does not have 
jurisdiction over the issue, and it is referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

The Veteran asserts that he has current sleep apnea that was 
first manifested during his period of active service.  He has 
indicated that the service treatment records do not show 
treatment for sleep apnea during service because he did not 
seek treatment.  However, he and his spouse have both 
suggested that his symptoms were, in fact, present while he 
was in service, and that they have continued and increased in 
severity ever since.  A private medical record from M. S. R., 
M.D., dated January 2007, shows that the Veteran is currently 
diagnosed with moderately severe sleep apnea and hypopnea 
syndrome.

Significantly, throughout the current appeal, the Veteran and 
his spouse have asserted that he has experienced symptoms 
associated with sleep apnea for many years.  In this regard, 
the Board notes that the Veteran and his spouse are  
competent to report symptoms (such as those described in the 
present case) because such actions come are observed through 
their senses and, as such, require only personal knowledge 
rather than medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).

The Veteran has not been afforded a VA examination so as to 
obtain an opinion of the etiology of the currently diagnosed 
sleep apnea.  Consequently, the Board concludes that a remand 
of the Veteran's claim is necessary.  Specifically, on 
remand, the Veteran should be provided with a pertinent VA 
examination in which the examiner addresses the nature and 
etiology of any sleep apnea diagnosed on examination.  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In addition, in the letter accompanying his November 2008 VA 
Form 9, the Veteran indicated that he had received treatment 
for his sleep apnea with private medical care providers, and 
that records from such providers have not been associated 
with his claims file.  These records have not been requested 
or obtained by VA.  As such, any outstanding private 
treatment records should be obtained for consideration in the 
Veteran's appeal.  Therefore, the Board finds it necessary to 
attempt to obtain these records in conjunction with the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran 
to ascertain information on the private 
treatment he has received for his asserted 
sleep apnea.  The Veteran should be 
requested to forward any such private 
treatment records to the RO/AMC, or he 
should be provided with an Authorization 
and Consent to Release Information to the 
VA (VA Form 21-4142) so that VA may obtain 
them.  All identified records should be 
obtained and associated with the claims 
file.  If a negative response is received 
from the Veteran, such should be 
associated with the claims file.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, and etiology 
of his sleep apnea.  The claims file must 
be made available to the examiner in 
conjunction with the examination, and the 
examiner must note in the examination 
report that he/she had an opportunity to 
review the file.  All indicated studies 
should be conducted, and pertinent 
pathology should be noted in the report.

For any sleep apnea diagnosed on 
examination, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that such disorder 
had its clinical onset in service, or is 
otherwise related to the Veteran's period 
of active service.

In doing so, the examiner should 
acknowledge the reports of the Veteran and 
his spouse of the manifestation of 
symptoms in service and of a continuity of 
symptomatology since then.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

